ACCEPTED
                                                                                            03-14-00676-CR
                                                                                                    6685580
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/27/2015 3:24:03 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                  NO. 03-14-00676-CR

ANGELITA RODRIGUEZ PACHECO,             §              IN THE COURT OF APPEALS
                                                                        FILED IN
               Appellant                §                        3rd COURT OF APPEALS
                                        §                            AUSTIN, TEXAS
VS.                                     §              THIRD DISTRICT
                                                                 8/27/2015 3:24:03 PM
                                        §                          JEFFREY D. KYLE
                                        §                                Clerk
THE STATE OF TEXAS,                     §              AUSTIN, TEXAS
                Appellee                §


                     MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLEE’S BRIEF


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:

                                            I.

      The Appellant’s brief was filed on July 28, 2015. The brief for the State of

Texas, Appellee, is due on August 27, 2015.

                                            II.

      The undersigned serves as an Assistant District Attorney in the 33 rd and 424th

District Attorney’s office in Burnet, Texas.         In the time since the Appellant

submitted her brief, the undersigned has been required to take on additional day-to-

day responsibilities as a result of the departure of another Assistant District Attorney

from the 33rd and 424th District Attorney’s office, leaving only the undersigned and

one other Assistant District Attorney to manage the general felony criminal docket



                                       Page 1 of 3
for Burnet County. As a result, in the last month the undersigned has been required

to prepare three cases for trial (on August 3rd, August 11th, and August 17th) and

managed nine criminal docket settings and one Grand Jury setting.                These

circumstances have not afforded the time to perform the research necessary to

adequately address the points raised by the Appellant in his brief.


                                          III.

      In this case Appellant raises four issues which will require extensive research

and a thorough familiarity with the trial record to adequately address.            The

undersigned will need an additional 60 days to prepare and file the Appellee’s Brief

in this case. This is the first motion for extension of time that the State of Texas has

sought in this case.

                                      PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee’s Brief to October 26, 2015.




                                       Page 2 of 3
                                       Respectfully submitted,

                                       OFFICE OF DISTRICT ATTORNEY
                                       33RD and 424th JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P. O. Box 725
                                       Llano, Texas 78643
                                       Telephone         Telecopier
                                       (325) 247-5755 (325) 247-5274



                                             /s/ R. Blake Ewing
                                       By: ________________________________
                                         R. Blake Ewing
                                         Assistant District Attorney
                                         State Bar No. 24076376
                                         ATTORNEY FOR APPELLEE



                         CERTIFICATE OF SERVICE

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 27th day of
August 2015, to Mr. Gary Prust, Attorney for Appellant, by facsimile and/or by
email at gary@prustlaw.com

                                               /s/ R. Blake Ewing
                                               _____________________________
                                               R. Blake Ewing
                                               Assistant District Attorney




                                      Page 3 of 3